IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-40634
                         Conference Calendar



TOMMY E. SANDERS,

                                          Plaintiff-Appellant,

versus

J. E. ALFORD, Warden; PATRICIA
ADAMS, Property Room Supervisor,

                                          Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 9:99-CV-194
                        - - - - - - - - - -
                         December 13, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Tommy E. Sanders, a Texas prisoner (# 744097), appeals from

the district court’s sua sponte dismissal of his 42 U.S.C.

§ 1983 civil rights complaint as frivolous, pursuant to 28 U.S.C.

§ 1915(e)(2).   Sanders alleged that the defendants confiscated

from him an $8.95 “multi-outlet plug” he had purchased at the

commissary of his previous prison.   The district court did not

abuse its discretion in concluding that Sanders had failed to

state a cognizable constitutional claim regarding the deprivation


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-40634
                                 -2-

of his property because Texas provides an adequate

postdeprivation remedy.    See Berry v. Brady, 192 F.3d 504, 507

(5th Cir. 1999); Murphy v. Collins, 26 F.3d 541, 543 (5th Cir.

1994).

     Because the appeal is frivolous, it is DISMISSED.    See

Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR.

R. 42.2.

     The dismissal of this appeal and the dismissal as frivolous

by the district court each count as a “strike” for purposes of 28

U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88

(5th Cir. 1996).    We caution Sanders that once he accumulates

three strikes, he may not proceed in forma pauperis in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See § 28 U.S.C. 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.